Exhibit 10.3

 

AGREEMENT TO FREEZE THE QUANEX CORPORATION

NON-EMPLOYEE DIRECTOR RETIREMENT PLAN

 

 

This FREEZE AGREEMENT by Quanex Corporation, a Delaware corporation (the
“Company”),

 

WITNESSETH:

 

WHEREAS, the Company maintains the Quanex Corporation Non-Employee Director
Retirement Plan (the “Plan”) for the benefit of its non-employee directors; and

 

WHEREAS, the Company has determined to freeze the Plan effective December 5,
2002;

 

NOW, THEREFORE, as of December 5, 2002, Section 3 of the Plan is hereby amended
to provide as follows:

 

3.             Termination of Payment.  The Company shall pay the Retirement
Amount annually for a period equal to the aggregate length of time the director
served on the Board of  Directors up to December 5, 2002 (not including time
served when a full-time employee of the Company), such period to be rounded up
to the next full year; provided that the Company’s obligation shall earlier
terminate (i) upon the death of the director, (ii) upon the termination of this
Plan as to all then current and retired directors, in which case payment shall
be made to all eligible retired directors for the year in which the termination
of this Plan occurs and two additional years, or (iii) upon determination of the
Board of  Directors that the retired director is serving as a director, officer
or employee of a competitor of the Company and the continuation of such
relationship after 15 days written notice of such determination to the retired
director.

 

 

Approved by the Board of Directors:  December 5, 2002

 

--------------------------------------------------------------------------------